                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


BOBBIE JO SCHOLZ,

                           Plaintiff,

             v.                                       Case No. 16-CV-1052

UNITED STATES OF AMERICA,

                           Defendant.


                            DECISION AND ORDER


1. Facts and History

      Bobbie Jo Scholz served in the United States Army Reserve from 2001 to 2008, with

a tour of duty in Iraq from 2006 to 2008. (ECF No. 107, ¶ 1.) She began receiving mental

health care through the Department of Veterans Affairs in 2008. (ECF No. 107, ¶ 7.) She

was admitted to an inpatient substance abuse program at the Tomah VA Medical Center

for a month in early 2011. (ECF No. 107, ¶ 10.) She was readmitted about a month later

for a second hospitalization, also lasting roughly a month. (ECF No. 107, ¶ 14.) When

discharged from this second hospitalization, she was prescribed various medications and

continued to receive care through a telehealth program. (ECF No. 107, ¶¶ 17-19.)
      On January 6, 2012, Scholz had elective breast reduction surgery at the Zablocki

VA Medical Center. (ECF No. 107, ¶ 24.) She suffered various complications as a result of

the surgery, leading to four additional surgeries. (ECF No. 107, ¶¶ 26-27.)

      She filed an administrative claim under the Federal Tort Claims Act (FTCA) on

September 4, 2013, wherein she alleged that the breast reduction surgery was performed

negligently and without her informed consent. (ECF No. 107, ¶ 32; see also ECF No. 1-1.)

The VA denied the claim on April 2, 2014. (ECF No. 1-5.) In March 2015 she filed a second

administrative claim relating to alleged malpractice in her mental health care. (ECF No.

107, ¶ 32; see also ECF No. 1-2.) The VA denied this second claim on September 8, 2015.

(ECF No. 1-6.) Scholz requested the VA reconsider both of its denials, which it did,

denying the claims again on February 16, 2016. (ECF No. 1-7.)

      Scholz filed this action on August 8, 2016. (ECF No. 1.) Pending before the court

are five motions. Scholz has moved to exclude Dr. Daniel Yohanna and Dr. Kenneth

Shestak from testifying as experts (ECF No. 45) and for partial summary judgment (ECF

No. 50). The United States seeks partial summary judgment (ECF No. 57), to prohibit

Noelle Johnson from testifying as an expert (ECF No. 64), to strike the expert rebuttal

reports of Dr. Lawrence Amsel, Dr. Tom Pousti, and Jill Johnson, (ECF No. 64), and to

strike the second declarations of Jill Johnson and Dr. Amsel (ECF No. 93). The briefing

regarding these motions is closed and all are ready for resolution.




                                            2
2. The United States’ Motions to Strike

      2.1. Noelle Johnson

         On November 30, 2017, Scholz designated pharmacist Noelle Johnson 1 as an expert

witness under Rule 26(a)(2)(C), which does not require experts to produce reports, and

stated that her testimony would include “opinions and knowledge of the Tomah VAMC

substandard medical treatment.” (ECF No. 64 at 2.) The United States argues that Noelle

Johnson should have been designated as an expert under Rule 26(a)(2)(B), which does

require an expert report. Having failed to provide an expert report, the United States

argues she should be barred from testifying as an expert.

         The issue of Noelle Johnson testifying as an expert witness was previously before

the court when the United States moved both to strike Scholz’s designation of her as an

expert and to adjourn her trial deposition. (ECF No. 27.) That motion was based on the

fact that Noelle Johnson remains an employee of the Department of Veterans Affairs and,

as such, is prohibited from testifying as an expert other than on behalf of the United States

unless authorized by the Department. See 5 C.F.R. § 2635.805; 38 C.F.R. § 14.808. The court

denied the motion but noted that, if Noelle Johnson chose to testify as an expert despite

the regulations prohibiting her from doing so, she did so at her own peril. (ECF No. 30 at

3.)




1The court will refer to Noelle Johnson using her full name to differentiate her from Jill Johnson, another
of the plaintiff’s experts. The court will likewise refer to Jill Johnson using her full name.


                                                    3
       As part of the proceedings regarding that prior motion, Scholz’s attorney wrote a

letter to defense counsel stating, “Noelle Johnson has not been retained as an expert to

review the records of the Plaintiff ….” (ECF No. 29-6 at 1.) Nonetheless, according to the

United States, “during her trial deposition, Noelle Johnson did not confine her testimony

to her prior knowledge of the Tomah VAMC, but instead reviewed plaintiff’s pharmacy

records and now asserts in her declaration that she is able to render an opinion on the

effect of medications on cognitive status and ability to consent to treatment.” (ECF No.

64 at 3 (citing ECF No. 34-1).) Specifically, the United States asserts, “Noelle Johnson

provided opinions about plaintiff’s pharmacy records ….” (ECF No. 64 at 2.) Thus, the

United States asks the court to strike Noelle Johnson as both an expert witness in Scholz’s

case in chief and as a rebuttal expert.

       In response to the government’s motion to strike, Scholz does not argue that she

properly designated Noelle Johnson as an expert witness under Rule 26(a)(2)(C). Thus,

the court regards Scholz as having conceded that Noelle Johnson was not properly

designated as an expert witness under Rule 26(a)(2)(C). As such, Noelle Johnson was

required to provide a report under Rule 26(a)(2)(B) if she was going to testify as an expert.

       Scholz argues that Noelle Johnson has “already given extensive expert testimony

regarding Tomah VAMC pharmacy negligence” in other proceedings. (ECF No. 75 at 4.)

In addition, she argues that, during a trial deposition in this case noticed by Scholz, Noelle

Johnson “was able to identify and explain the Tomah VAMC pharmacy records produced



                                              4
by the Defendant on April 5, 2018[]” and testified that they were incomplete. (Id. at 5.)

But Scholz never explains how either of these arguments supports allowing Noelle

Johnson to testify as a Rule 26(a)(2)(B) expert witness in this case despite not having

produced a report.

       Having failed to provide a report as required by Rule 26(a)(2)(B), Noelle Johnson

is prohibited from testifying as an expert—either in support of Scholz’s case in chief or in

rebuttal. This prohibition includes the admission of any expert opinion included in

testimony Noelle Johnson offered in another case. Having said that, the court has not

been provided with a copy of Noelle Johnson’s trial deposition in this case. Thus, it cannot

determine whether any portion of her testimony might be relevant fact testimony. In

many instances, the line between appropriate fact testimony and impermissible expert

opinion may be blurry and come down to nuances of the question and the answer. To the

extent she has relevant fact testimony to offer, no basis exists for preventing her from

offering it.

   2.2. Rebuttal Experts

       Scholz was required to disclose her expert witnesses in accordance with Civil L.R.

26(b) no later than December 1, 2017. (ECF No. 18.) She disclosed Dr. Lawrence Amsel

(ECF No. 64-7, dated Nov. 22, 2017), Dr. Tom Pousti (ECF No. 64-8, dated Nov. 13, 2017),

and Jill Johnson (ECF No. 64-9, dated Nov. 8, 2017). The defendant was required to

disclose its expert witnesses no later than February 1, 2018 (ECF No. 18), although that



                                             5
deadline was extended until February 15, 2018, for its psychiatric expert (Text Only Order

of Feb. 8, 2018). It disclosed Dr. Kenneth C. Shestak (ECF No. 64-5, dated Jan. 28, 2018)

and Dr. Daniel Yohanna (ECF No. 64-3, dated Feb. 15, 2018). And Scholz was allowed

until June 1, 2018, to disclose any rebuttal expert. (Text Only Order of Feb. 8, 2018.) She

disclosed Dr. Amsel (ECF No. 64-2, dated May 28, 2018), Dr. Pousti (ECF No. 64-4, dated

May 29, 2018), and Jill Johnson (ECF No. 64-6, dated May 31, 2018).

       “The purpose of the rules governing expert witnesses is to safeguard against …

surprise: ‘Expert witness discovery rules are designed to aid the court in its fact-finding

mission by allowing both sides to prepare their cases adequately and efficiently and to

prevent the tactic of surprise from affecting the outcome of the case.’” Baldwin Graphic

Sys., Inc. v. Siebert, Inc., No. 03 C 7713, 2005 U.S. Dist. LEXIS 10692, at *6 (N.D. Ill. Feb. 22,

2005) (quoting Sherrod v. Lingle, 223 F.3d 605, 613 (7th Cir. 2000)).

       A rebuttal expert is one whose opinions are “intended solely to contradict or rebut

evidence on the same subject matter identified by another party under Rule 26(a)(2)(B) or

(C).” Fed. R. Civ. P. 26(a)(1)(D)(ii); Larson v. Wis. Cent. Ltd., No. 10-C-446, 2012 U.S. Dist.

LEXIS 13057, at *10 (E.D. Wis. Feb. 3, 2012) (citing Butler v. Sears Roebuck & Co., 2010 U.S.

Dist. LEXIS 67377, 2010 WL 2697601 at *1 (N.D. Ill. 2010)); Lowe v. CVS Pharmacy, Inc., No.

14 C 3687, 2017 U.S. Dist. LEXIS 74908, at *4 (N.D. Ill. May 17, 2017) (citing Stanfield v.

Dart, No. 10 C 6569, 2013 U.S. Dist. LEXIS 20175, 2013 WL 589222, at *3 (N.D. Ill. Feb. 14,

2013)); cf. Peals v. Terre Haute Police Dep't, 535 F.3d 621, 630 (7th Cir. 2008) (“The proper



                                                6
function of rebuttal evidence is to contradict, impeach or defuse the impact of the

evidence offered by an adverse party.”) (discussing rebuttal evidence generally). “The

rebuttal expert report is no place for presenting new arguments, unless presenting those

arguments is substantially justified and causes no prejudice.” Baldwin Graphic Sys., Inc. v.

Siebert, Inc., No. 03 C 7713, 2005 U.S. Dist. LEXIS 10692, at *5 (N.D. Ill. Feb. 22, 2005); see

also Larson v. Wis. Cent. Ltd., No. 10-C-446, 2012 U.S. Dist. LEXIS 13057, at *10 (E.D. Wis.

Feb. 3, 2012) (holding that a rebuttal expert report “cannot be used to advance new

arguments or new evidence to support plaintiff's expert's initial opinions”).

       The United States argues that the court must strike the purported rebuttal reports

in their entirety because they are not limited to “solely” contradicting or rebutting the

reports of the defense’s experts. The court agrees with the United States that the

purported rebuttal reports go far beyond the scope of proper rebuttal. The additional

opinions offered are often wholly unconnected to any commentary on the defendant’s

experts’ conclusions and based on additional evidence.

       However, the court cannot accept the United States’ position that the court should

strike an entire rebuttal report even though it contains proper rebuttal simply because it

also contains improper supplemental opinions. Although the language of Fed. R. Civ. P.

26(a)(1)(D)(ii) has been used to define a rebuttal expert as one intended “solely” to

contradict or rebut evidence on the same subject matter identified by another party, the

use of “solely” does not suggest that the remedy is to strike the entire report if it includes



                                              7
opinions that go beyond rebuttal. Rather, at most the remedy is to strike the parts of the

report that are not proper rebuttal.

       Scholz argues that, if the court finds that the rebuttal reports contain some

additional or supplemental opinions, striking any part of the reports is not a proper

sanction. (ECF No. 75 at 11-12.) Essentially, Scholz contends that the experts ought to be

allowed to supplement their initial reports.

       Courts are to consider four factors when deciding whether to strike evidence: “(1)

the prejudice or surprise to the party against whom the evidence is offered; (2) the ability

of the party to cure the prejudice; (3) the likelihood of disruption to the trial; and (4) the

bad faith or willfulness involved in not disclosing the evidence at an earlier date.” Baldwin

Graphic Sys., Inc. v. Siebert, Inc., No. 03 C 7713, 2005 U.S. Dist. LEXIS 10692, at *4 (N.D. Ill.

Feb. 22, 2005) (quoting David v. Caterpillar, 324 F.3d 851, 857 (7th Cir. 2003)). Scholz argues

that the inclusion of new evidence in the rebuttal expert reports was justified by the

United States producing records after Scholz’s initial expert reports were filed, and the

United States is not prejudiced by the inclusion of additional opinions in the rebuttal

reports. (ECF No. 75 at 12.)

       In replying to Scholz’s response, the United States does not argue that it will be

prejudiced if Scholz’s experts are permitted to supplement their reports. In addition, it

appears that the United States never deposed these experts (ECF No. 75 at 6). Thus, the

untimely supplementation will not result in costly repetition of depositions. If it had



                                               8
wanted to depose these experts following receipt of their supplemental reports, the

United States had time to do so. Discovery did not close until two months later. (ECF No.

32.) And had it wanted to challenge some or all of the rebuttal reports, the deadline for

filing motions under Daubert or otherwise challenging an expert was not for another five

months. (Id.) Further, because the trial has not yet been scheduled, there necessarily will

be no disruption to the trial if Scholz is allowed to supplement the experts’ reports. And

although it might be fair to say it was sloppy for Scholz not to have solicited certain of

the supplemental opinions as part of the experts’ initial reports, the court is unable to say

that the failure was a result of bad faith or willfulness.

       Finally, because the United States does not challenge the experts’ supplemental

opinions under Daubert or Rule 702, the court does not consider whether the opinions

would be subject to exclusion on that basis. Therefore, the United States’ motion to strike

the rebuttal reports of Jill Johnson and Drs. Larry Amsel and Tom Pousti will be denied.

   2.3. Plaintiff’s Experts’ Declarations

       The United States also moves to strike (ECF No. 93) declarations that Jill Johnson

(ECF No. 81) and Dr. Amsel (ECF No. 82) submitted as part of Scholz’s opposition to the

United States’ motion for summary judgment. The United States argues that “these

declarations impermissibly set forth additional expert opinions not contained within Jill

Johnson’s and Dr. Amsel’s initial expert reports.” (ECF No. 93 at 1.) The United States

argues it “has been prejudiced by these recently rendered new expert opinions because



                                              9
the defendant does not have the opportunity to respond to these new opinions[,]” nor

does it have the “opportunity to challenge the new opinions of these experts by way of

Daubert motions.” (ECF No. 93 at 3.)

       In response, Scholz insists that nothing contained in these declarations is new, and

the basis for each challenged conclusion can be found in each expert’s initial or rebuttal

report. (ECF No. 110.) Of course, if that were true the declarations would be irrelevant

and Scholz would have no reason to oppose the defendant’s motion to strike. The fact

that Scholz relies not on the reports but on the declarations in opposing the United States’

summary judgment motion certainly supports the United States’ argument that the

declarations do more than merely set forth what is already stated in the experts’ reports.

       2.3.1. Jill Johnson

       The United States challenges three opinions in Jill Johnson’s second declaration:

       Specifically in her second declaration, at paragraph 7, Jill Johnson offers the
       new opinion that to a reasonable degree of certainty “Plaintiff’s Tomah
       VAMC mental health treatment was seriously compromised by an
       inappropriate working relationship between healthcare providers and
       pharmacy staff.” Jill Johnson at paragraph 9 offers the new opinion that
       “[p]laintiff’s mental health treatment was compromised by the
       inappropriate and continuing negligent prescription practices during the
       years 2011 through early 2017, by the Department of Veterans Affairs
       providers at the Tomah VAMC, Zablocki VAMC, and outpatient
       providers.” At paragraph ten Jill Johnson also offers the new opinion that
       “[t]he negligent prescription of unsafe combinations of medications to the
       Plaintiff at the Tomah VAMC and the continued inappropriate prescription
       of mental health medications to the Plaintiff after her treatment could have
       been prevented.”

(ECF No. 93 at 2.)


                                             10
        Although arguing that each of these challenged opinions was set forth in a prior

report, Scholz does not direct the court to a specific page or paragraph in those reports

where the opinions are set forth. Nonetheless, the court can recognize certain similarities

between Jill Johnson’s declaration and her prior reports. For example, with respect to the

first opinion the government challenges, Johnson states in her rebuttal report (more

properly a supplemental report as discussed above) that “[t]he Tomah VAMC mental

health treatment program was seriously compromised by an inappropriate working

relationship between health care providers and pharmacy staff.” This is subtly but

materially different than the opinion she espoused in her declaration, where she opined

not as to the VAMC mental health treatment program generally but to Scholz’s care

specifically. (ECF No. 81, ¶ 7 (“It is my opinion to a reasonable degree of certainty that

Plaintiffs Tomah VAMC mental health treatment was seriously compromised by an

inappropriate working relationship between healthcare providers and pharmacy

staff.”).)

        In responding to the United States’ challenge to paragraph nine of Jill Johnson’s

second declaration, Scholz quotes the following from Johnson’s May 2018 report:

        As noted in my prior report, there were many inappropriate medications
        given to Ms. Scholz while a patient at the Tomah VAMC and in her
        subsequent treatment by multiple Department of Veteran Affairs treatment
        providers. The medications prescribed to Ms. Scholz over the course of
        years as listed in Dr. Yohanna’s report confirm that the inappropriate
        prescriptions continued for a prolonged period of time, and most likely
        affected her day to day functioning and mental status.



                                            11
(ECF No. 110 at 3.) Again, what Jill Johnson said in her supplemental report (ECF No. 64-

6 at 2) is subtly but materially different from what she says in her second declaration.

Whereas Johnson previously said only that Scholz’s inappropriate prescriptions “most

likely affected her day to day functioning and mental status,” (ECF No. 64-6 at 2), she

now says that these “inappropriate and continuing negligent prescription practices”

compromised Scholz’s “mental health treatment.” (ECF No. 81 at 2, ¶ 9.)

       Finally, in an attempt to defend the opinions in paragraph ten of Jill Johnson’s

second declaration, Scholz points to the following from Johnson’s May 2018 report:

       [T]he standard of care for all medical facilities requires that pharmacy staff
       and health care providers work together to ensure that patients are
       provided safe medications. Medications orders [sic] are checked by
       pharmacist before dispensing to ensure that all medications are being
       prescribed in a safe manner. To ensure this is done, hospitals have
       pharmacy programs that monitor medications and alert providers when
       medications are inappropriate based on the dose, duplications and/or
       medications interactions.

(ECF No. 110 at 3.) The opinion Scholz quotes does not state that the prescription practices

were negligent, as offered in Jill Johnson’s second declaration. If Johnson had previously

stated that the defendant was negligent, it would have been unnecessary for her to later

opine that the harm to Scholz could have been prevented; negligence is by definition

preventable.

       2.3.2. Dr. Amsel

       The United States similarly challenges Dr. Amsel’s declaration on the ground that

it contains new opinions. Specifically, it argues that “Dr. Amsel now terms plaintiff’s


                                            12
alleged mental health treatment at Tomah VAMC a ‘precipitating event’” (ECF No. 93 at

2) that “led to years of continued negligent treatment by Department of Veterans Affairs

providers” (ECF No. 82 at 2, ¶ 5). Moreover,

      [a]t paragraph 5, Dr. Amsel opines for the first time that the Tomah VAMC
      failed to monitor and communicate plaintiff’s deteriorating mental
      condition to her subsequent outpatient psychiatrist, plastic surgeon, and
      other healthcare providers. At paragraph 6, Dr. Amsel offers the new
      opinion that “[t]he VA’s negligent failure to communicate with Plaintiff’s
      subsequent providers and to provide them with accurate and timely
      treatment records and notice of deficiencies in care was a contributing
      factor to Plaintiff’s on-going negligent treatment.” In that same paragraph,
      Dr. Amsel states that “[p]laintiff’s outpatient psychiatrist and plastic
      surgeon were not notified of Plaintiff’s escalating symptom and
      deteriorating condition, as reported by Tomah nurses after discharge.” Dr.
      Amsel then offers the new opinion that “[t]his lack of communication
      prevented timely corrective treatment that could have stopped the
      continuing negligent treatment Plaintiff received in the years 2011 through
      the present.” Also, in paragraphs 9, 10 and 11, Dr. Amsel relates information
      from Dr. Dy’s deposition and supports his opinion of negligent care based
      on his review of that deposition testimony.

(ECF No. 93 at 2-3.)

       In an effort to show that Dr. Amsel’s opinion that Scholz’s mental health treatment

at the Tomah VAMC was a “precipitating event” is not new, Scholz points to various

statements in Dr. Amsel’s initial and rebuttal reports wherein he offers opinions that can

be read as suggesting a causal relationship between the mental health care that Scholz

received at the Tomah VAMC and the complications that resulted from the subsequent

breast surgery. (ECF No. 110 at 4-5.) For example, Scholz quotes the following from Dr.

Amsel’s rebuttal report:



                                           13
        Ms. Scholz recognized her need for intensive treatment and sought that
        treatment at Tomah VA in late 2010. This was her first and only intensive
        residential treatment program provided by the Department of Veterans
        Affairs at any time. The opportunity that existed at that point to stop and
        reverse Ms. Scholz’ downward spiral was tragically lost when the Tomah
        VAMC provided substandard treatment, which was then followed by
        inappropriate breast surgery at the Tomah [sic] 2 VAMC.

(ECF No. 110 at 4 (quoting ECF No. 65-3 at 1).) This passage states merely that the surgery

followed the care at the Tomah VAMC; it does not suggest a causal link between the two.

        Similarly, Scholz points to the following opinion from Dr. Amsel’s initial report:

        With proper medical treatment and improvements in her health, Scholz
        would have been able to resume employment. The substandard psychiatric
        care provided by the Tomah VAMC and subsequent inappropriate breast
        surgery and prolonged complications, that should never have taken place,
        are direct causal contributors to her permanent loss of vocational and
        personal functionality, both tragic losses in her life.

(ECF No. 110 at 5 (quoting ECF No. 65-2 at 6).) Again, Dr. Amsel observes merely that the

breast surgery followed the mental health care at the Tomah VAMC. The opinion that

ineffective mental health care and inappropriate surgery continue to impact Scholz does

not suggest a causal relationship between the mental health care and the surgery. A

person might injure his back at work and then later injure his leg in a car accident; merely

because one followed the other does not mean that the back injury caused the leg injury.




2 Dr. Amsel correctly states in his report that the breast surgery was performed at the Zablocki VAMC.
(ECF No. 65-3 at 1.) The location was incorrectly modified to Tomah in Scholz’s brief, which is what the
court here quotes.


                                                  14
       The only opinion Scholz identified where Dr. Amsel offered a causal connection

between the Tomah VAMC mental health care and the surgery was when he said in his

initial report:

       The negligence of the Tomah VAMC impacted her psychiatric condition,
       and left her in an unstable psychiatric condition, including an inability to
       consent to surgery or to care for herself after elective reduction surgery was
       performed at the Zablocki VAMC on January 12, 2012.

(ECF No. 110 at 5 (quoting ECF No. 65-2 at 6).)

       To say that the negligence of the Tomah VAMC left Scholz unable to consent to

surgery or to care for herself is different from saying that the Tomah VAMC’s negligence

was a “precipitating event.” The former may suggest that Scholz was unable to consent

or care for herself but could have been treated such that she could subsequently consent

and care for herself. But to say that the care at the Tomah VAMC was a “precipitating

event” suggests that, prior to her allegedly negligent care, she would have been able to

consent and care for herself, and it was only because of the defendant’s negligence that

she was rendered incompetent. In short, Dr. Amsel’s opinion that the Tomah VAMC’s

allegedly deficient mental health treatment was a “precipitating event” is a new opinion

not set forth in a prior report.

       With respect to Dr. Amsel’s opinion about the failure to communicate between

providers, Scholz points to instances where Dr. Amsel offered opinions that can be read

as suggesting a lack of communication. For example, Scholz notes that, in his November

22, 2017 initial report, Dr. Amsel concluded that the Tomah VAMC lacked “proper


                                            15
transfer of the patient to other mental health providers at the time of discharge,” and

there was no input from a mental health provider regarding a patient’s consent to elective

surgery. (ECF No. 110 at 5.) Scholz also notes that in that same report Dr. Amsel further

criticized the telehealth providers for not recommending emergency treatment or review

by a psychiatrist. (ECF No. 110 at 5.) Finally, Dr. Amsel opined in his initial report that

the surgeons should have consulted with a psychiatrist to assess how Scholz likely would

cope with the surgery. (ECF No. 110 at 6.)

       The court reads paragraphs five and six of Dr. Amsel’s second declaration as a

broader criticism of Scholz’s health care providers. Moreover, in response to the United

States’ motion for summary judgment (the purpose for which this declaration was

obtained and submitted), Dr. Amsel offers the new opinion that the negligent treatment

Scholz received was “on-going.”

       The United States’ third challenge to Dr. Amsel’s declaration is that it offers

opinions based on the deposition of Dr. Dy. Scholz’s relevant response is simply, “Dr.

Dy’s deposition admissions were new, but the contents of his deposition merely

supported Dr. Amsel’s prior expert opinions as to the continuing nature of the VA

negligence.” This explanation does not excuse the untimeliness of Dr. Amsel’s opinion,

which goes beyond his initial opinion and even beyond the supplemental opinion set

forth in his rebuttal report.




                                             16
       2.3.3. Sanction

       Although it did not argue it was prejudiced by Scholz’s submission of rebuttal

reports that contained supplemental opinions, the United States does argue that it was

prejudiced by Scholz’s inclusion of new opinions in these declarations. In fact, the

prejudice is self-evident.

       Coming long after the deadlines for completing discovery and for filing Daubert

motions, the United States does not have the opportunity to challenge these new

opinions. Of course, the court could grant the United States relief from these deadlines.

However, that would cause the United States to incur additional costs by, for example,

conducting additional discovery, soliciting additional opinions from its experts, and

refiling its summary judgment motion.

       And it is not as if Scholz could have been surprised that the United States would

be seeking summary judgment on the basis that her claim was untimely. The United

States raised this issue in a motion to dismiss, and in deciding the motion the court

expressly said it was not concluding that her claim was timely. Scholz v. United States, No.

16-CV-1052, 2017 U.S. Dist. LEXIS 10951, at *16 (E.D. Wis. Jan. 25, 2017). To the extent

expert opinions were required for Scholz to support her argument that her complaint was

timely, she had ample opportunity to timely obtain all relevant opinions from her

retained experts. Scholz could not wait to obtain such evidence until after the United

States moved for summary judgment.



                                            17
      The court will grant the United States’ motion to strike the second declarations

that Jill Johnson and Dr. Amsel submitted as part of Scholz’s opposition to the United

States’ motion for summary judgment.

3. Scholz’s Motion to Exclude Defendant’s Experts

      The United States has identified two witnesses it intends to call as experts in

defense of Scholz’s allegations: Dr. Daniel Yohanna, a psychiatrist, and Dr. Kenneth

Shestak, a plastic surgeon. Dr. Yohanna’s opinions include the assessment of Scholz’s

mental health condition and whether treatment provided by the Department of Veteran’s

Affairs met the required standard of care. (ECF No. 47-1.) Dr. Shestak’s opinions relate to

Scholz’s breast reduction surgery and the treatment she received at the Zablocki VA

Medical Center. (ECF No. 47-2.) Scholz seeks an order excluding the testimony of Dr.

Yohanna in its entirety, and an order excluding part of the testimony of Dr. Shestak.

      Rule 702 of the Federal Rules of Evidence provides:

      A witness who is qualified as an expert by knowledge, skill, experience,
      training, or education may testify in the form of an opinion or otherwise if:

             (a) the expert’s scientific, technical, or other specialized knowledge
             will help the trier of fact to understand the evidence or to determine
             a fact in issue;

             (b) the testimony is based on sufficient facts or data;

             (c) the testimony is the product of reliable principles and methods;
             and

             (d) the expert has reliably applied the principles and methods to the
             facts of the case.


                                            18
“The Rule 702 inquiry is fact-dependent and flexible.” Lapsley v. Xtek, Inc., 689 F.3d 802,

810 (7th Cir. 2012).

   3.1. Dr. Daniel Yohanna

       Dr. Yohanna offered the following opinions, all expressed within a reasonable

degree of medical certainty:

          •   Scholz met criteria for a major depression, unspecified
              anxiety, panic attacks and alcohol use disorder, in remission,
              cocaine use disorder, in remission, and nicotine use disorder;

          •   [A]t the time of consent, Scholz was able to make an informed
              decision about her surgery and remained able throughout the
              procedure and subsequent complications; and

          •   Scholz’s psychiatric care beginning after discharge through
              April 2017, where the record ends, was within the standard of
              care for the psychiatric treatment of PTSD, depression,
              anxiety, and substance use disorders.

(ECF No. 47-1 at 2.)

       Such opinions are undoubtedly the province of experts. Weborg v. Jenny, 2012 WI

67, ¶72, 341 Wis. 2d 668, 816 N.W.2d 191. However, as compared to other varieties of

expert opinions, whether care was consistent with the applicable standard of care (the

primary thrust of Scholz’s challenge to Dr. Yohanna) can be expected to be relatively

subjective. It is not necessary, for example, for an expert to point to accepted medical

literature that supports his opinion. Dickenson v. Cardiac & Thoracic Surgery of E. Tenn.,

P.C., 388 F.3d 976, 980 (6th Cir. 2004). Rather, an expert may base his opinions exclusively



                                            19
on his experience. Id. (citing Fed. R. Evid. 702 advisory committee's note (2000

Amendments); Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 156 (1999); Amorgianos v.

AMTRAK, 303 F.3d 256, 267 (2d Cir. 2002); Bonner v. ISP Techs., Inc., 259 F.3d 924, 929 (8th

Cir. 2001)).

       Yohanna is undisputedly qualified by virtue of his extensive relevant experience

to offer the opinions contained in his report. Nor is there any dispute that Dr. Yohanna’s

opinions are relevant. Scholz asks the court to prohibit Dr. Yohanna from testifying as an

expert because, she argues, his opinions are “not based on sufficient facts or data and

[are] not the product of reliable principles and methods.” (ECF No. 45 at 5.) Specifically,

Scholz argues that Dr. Yohanna failed to consider all of the evidence. She notes that Dr.

Yohanna did not refer to the investigations of the Tomah VAMC (ECF No. 45 at 7-9), the

prescription problems at the Tomah VAMC (ECF No. 45 at 10-11), Scholz’s prescriptions

(ECF No. 45 at 9), and evidence from employees about the Tomah VAMC during the time

Scholz was being treated there (ECF No. 45 at 11-14). Scholz also argues that Dr.

Yohanna’s diagnosis of alcohol abuse in remission was incorrect because Scholz resumed

drinking after her surgeries (ECF No. 45 at 9), and she characterizes Dr. Yohanna’s

analysis of her condition as “faulty.” (ECF No. 45 at 14-16.)

       Having considered Scholz’s arguments, the court finds that the United States has

demonstrated that Dr. Yohanna’s opinions are based on sufficient facts, the product of




                                            20
reliable principles and methods, and that Dr. Yohanna reliably applied those principles

and methods to the facts of this case. Therefore, the court will deny Scholz’s motion.

       Scholz’s principal argument is that, rather than just considering the problems

Scholz had at the Tomah VAMC, Dr. Yohanna was required to consider evidence of

problems at the Tomah VAMC overall, including the results of other investigations (ECF

No. 45 at 7-8) and evidence of the care other patients received (ECF No. 45 at 10, 12-13).

While other acts of the defendant might be relevant under certain circumstances, see Fed.

R. Evid. 404(b), Scholz’s claim is not (and could not be) that the Tomah VAMC violated

the standard of care owed to other patients. Her claim is that it violated the standard of

care owed to her. Thus, it was appropriate for Dr. Yohanna to note, for example, that

whether a physician was known as “the candy man” because of his prescribing practices

“has no real bearing on this case.” (ECF No. 47-1 at 20.) Dr. Yohanna’s assessment of the

care Scholz received rather than the care received by patients generally at the Tomah

VAMC did not render his opinion unreliable.

       Scholz also criticizes Dr. Yohanna for not considering certain evidence that was

specific to Scholz. To the extent Scholz’s argument is that Dr. Yohanna failed to consider

evidence that was available to him or failed to undertake any particular analysis of certain

evidence, there is no indication that any established methodology required him to

consider such evidence in reaching his opinions.




                                            21
       The only case upon which Scholz relies, Lemmermann v. Blue Cross Blue Shield, 713

F. Supp. 2d 791 (E.D. Wis. 2010), is easily distinguishable from this case. In Lemmermann,

it was undisputed that the expert’s diagnosis required a finding that the plaintiff lacked

any history of asthma. Id. at 805-06. But the expert did not review the plaintiff’s medical

history, which would have revealed that she had a long history of asthma. Having failed

to apply the established methodology to arrive at his diagnoses, the expert’s diagnosis

was not the product of reliable methods and was, therefore, inadmissible under Daubert.

Scholz never explains how any specific information allegedly not considered by Dr.

Yohanna necessarily renders his opinion unreliable or inconsistent with any established

methodology, as was the case in Lemmermann.

       Scholz’s criticisms of Dr. Yohanna also frequently conflate accuracy with

reliability. For example, she argues that Dr. Yohanna offered an incorrect diagnosis. There

are various reasons why this argument is without merit. But for present purposes it is

sufficient to note that the accuracy of an expert’s opinion is a matter for the finder of fact.

Dr. Yohanna offered three opinions, cited evidence relevant to those opinions, and then

provided the bases for those opinions. Rule 26 requires no more, nor does any authority

cited by Scholz. Provided it is the product of reliable methods, the court cannot exclude

an expert’s opinion even if the court disagrees with it. Lapsley v. Xtek, Inc., 689 F.3d 802,

805 (7th Cir. 2012); see also Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 595 (1993)




                                              22
(noting that a court’s focus under Rule 702 “must be solely on principles and

methodology, not on the conclusions that they generate”).

       Therefore, the court will deny Scholz’s motion to exclude the testimony of Dr.

Yohanna.

   3.2. Dr. Kenneth Shestak

       Dr. Shestak is a plastic surgeon who reviewed records relating to Scholz’s 2012

breast reduction surgery and subsequent care. He stated in his expert report that the

revision procedures Scholz underwent “were necessary and were carried out in

appropriately timed stages and were very well performed.” (ECF No. 47-2 at 6.) He

continued, “This is evidenced by the fact that her breast appearance, depicted on the

breast photographs dated 8/6/2017 is very similar to that exhibited by a patient who had

not experienced the complications which Bobbi Jo Scholz unfortunately experienced.”

(ECF No. 47-2 at 6.)

       Scholz asks the court “to limit the testimony of Defense Expert Dr. Shestak by

excluding his testimony concerning Plaintiff’s treatment and condition” (ECF No. 45 at

19) because his “testimony as to Plaintiff’s current condition is based upon incompetent

and manufactured evidence” (ECF No. 45 at 18). Scholz contends she “was not a plastic

surgery patient on 8/6/17 and had no photographs taken that day at the Zablocki VAMC.”

(ECF No. 45 at 18.) Thus, “Dr. Shestak’s belief that this photograph depicts Plaintiff’s

current condition is not credible.” (ECF No. 45 at 18.)



                                            23
       Scholz does not dispute that the photographs are of her. Therefore, the court will

accept that they depict Scholz. Her argument is simply that the photographs were not

taken on August 6, 2017. She does not suggest when the photographs were actually taken.

       The United States offers context missing from Scholz’s brief. It explains that a

PowerPoint presentation was prepared by the Chief of Plastic Surgery at the Zablocki

VAMC in December of 2017 to assist defense counsel. (ECF No. 76 at 15-16.) One of the

PowerPoint slides includes three images of Scholz after surgery. (ECF No. 46-3 at 16.) The

slide includes the text “Final result” in the upper right and at the bottom center is “8-6-

17.” Another slide contains the same three photographs, along with three pre-surgery

photographs. (ECF No. 46-3 at 17.) Below the row of pre-surgery photographs is written,

“Preoperative 10-5-11,” and below the post-surgery is written, “Final result 8-6-17.” (ECF

No. 46-3 at 17.) Between the two rows of photographs is written, “Comparison of

preoperative and postoperative appearance.” (ECF No. 46-3 at 17.) The same three post-

surgery photographs also appear in the record without any date notation. (ECF No. 46-2

at 13-15.) The United States stated in response to an interrogatory that the relevant post-

surgery photographs were taken on August 6, 2014. (ECF No. 76 at 15-16.)

       Thus, while Scholz uses hyperbolic language, accusing the United States of having

“manipulated” (ECF No. 90 at 12) and “manufactured evidence” (ECF No. 45 at 18) and

of engaging in “deceptive, dangerous, and unethical” (ECF No. 90 at 12) conduct, the

explanation for what occurred appears very simple. When a physician prepared the



                                            24
PowerPoint presentation in 2017, he mistakenly entered that year—2017—instead of the

year the photographs were actually taken—2014. He correctly noted the day and the

month as August 6. Dr. Shestak then relied on the PowerPoint and described the

photographs in his report as “photographs dated 8/6/2017.” (ECF No. 47-2 at 6.) It was a

simple typographical error that anyone may inattentively and innocently make. (See, e.g.,

ECF No. 97, ¶ 9 (Scholz stating in her “Statement of Proposed Material Facts” filed on

November 7, 2018 that, “On November 27, 2018 Plaintiffs’ expert witness disclosures

were served on Defendant.” The date should have been November 27, 2017. (ECF No. 85

at 9.)).

           Scholz states she “requests only that Dr. Shestak’s opinions concerning Plaintiff’s

current condition based upon his review of photographs and a PowerPoint be excluded.”

(ECF No. 90 at 15.) This request is easily resolved. Dr. Shestak never offered an opinion

regarding Scholz’s “current condition.” Thus, even if the court were to accept Scholz’s

arguments, there is nothing to exclude. At most, Dr. Shestak offered an opinion regarding

Scholz’s post-operative status as reflected in the “photographs dated 8/6/2017.” (ECF No.

47-2 at 6.) Although Dr. Shestak accurately described these photographs as having been

“dated 8/6/2017,” he did not state, much less rely on, a belief that these photographs were

actually taken on that date.

           Even if the court were to consider Scholz’s implicit argument—that Dr. Shestak

offered his opinions with the mistaken understanding that the photographs were taken



                                               25
on August 6, 2017—the court would find no basis to exclude any of his opinions. There is

no reason to believe that Dr. Shestak’s opinion would have been any different if he knew

the photographs were taken in 2014. What he suggested, and what mattered, was that the

photographs depicted Scholz at the conclusion of her reconstructive treatment at the

VAMC. On this point there does not appear to be any dispute; Scholz has not identified

any relevant treatment she received after August 6, 2014.

       Scholz offers speculation as to how the inaccurate date might have affected Dr.

Shestak’s opinions, or how correcting the date might change his opinions. But rather than

providing a basis for excluding his opinions, these are subjects for a deposition or cross-

examination. Similarly, if she believes that her current condition is different from that

depicted in the relevant photographs and that these differences would affect Dr. Shestak’s

opinions, having foregone deposing Dr. Shestak, that also is a matter for cross-

examination. For the purpose of assessing the admissibility of Dr. Shestak’s opinions

under Rule 702, it is sufficient to note that there is absolutely no reason to suspect that

any aspect of Dr. Shestak’s opinions would change if he were presented with the correct

date of the photographs.

       Finally, Scholz makes a variety of other assertions, including alleging that she

never authorized the use of the photographs in litigation (ECF No. 90 at 12), that the

records were not initially disclosed (ECF No. 90 at 11), and that the defendants never

disclosed the name of the person who created the PowerPoint (ECF No. 90 at 14). But she



                                            26
does not develop any of these arguments into a basis for relief. Having failed to do so,

the court disregards these assertions. See Campbell v. Hall, 624 F. Supp. 2d 991, 1008 (N.D.

Ind. 2009) (citing cases). The only issue is whether the error in the dates constitutes a basis

for excluding any portion of Dr. Shestak’s report under Rule 702. It does not.

4. Motions for Summary Judgment

   4.1 Summary Judgment Standard

       “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). A fact is “material” only if it “might affect the outcome of

the suit” and a dispute is “genuine” only if a reasonable factfinder could return a verdict

for the non-movant. Anderson v. Liberty Lobby Inc., 477 U.S. 242, 248 (1986). In resolving a

motion for summary judgment, the court is to “construe all evidence and draw all

reasonable inferences from the evidence in” favor of the non-movant. E.Y. v. United States,

758 F.3d 861, 863 (7th Cir. 2014) (citing Gil v. Reed, 535 F.3d 551, 556 (7th Cir. 2008); Del

Raso v. United States, 244 F.3d 567, 570 (7th Cir. 2001)). “The controlling question is

whether a reasonable trier of fact could find in favor of the non-moving party on the

evidence submitted in support of and [in] opposition to the motion for summary

judgment.” White v. City of Chi., 829 F.3d 837, 841 (7th Cir. 2016).




                                              27
   4.2 The United States’ Motion for Partial Summary Judgment

       The Federal Tort Claims Act requires that any tort claim against the United States

be “presented in writing to the appropriate Federal agency within two years after such

claim accrues,” and any subsequent lawsuit must be initiated within six-months of the

agency’s denial of the claim. 28 U.S.C. § 2401(b). By creating these limitations Congress

sought to provide nationally uniform deadlines for pursuing tort claims against the

United States rather than relying on the state statutes of limitation that might vary greatly.

Kington v. United States, 396 F.2d 9, 10 (6th Cir. 1968) (citing H.R. No. 276, 81 Cong., 1st

Sess. pp. 3-4 (1949)). Because state statutes of limitation are usually regarded as

procedural, and the Federal Tort Claims Act preempts state procedural law, the deadlines

set forth in 28 U.S.C. § 2401(b) ordinarily apply to tort claims against the United States.

       However, state statutes of repose are regarded as substantive law. And, in some

states, even statutes of limitation are regarded as substantive law. The Federal Tort

Claims Act does not preempt state substantive law. “[T]o the contrary, it expressly

incorporates it.” Augutis v. United States, 732 F.3d 749, 754 (7th Cir. 2013) (citing 28 U.S.C.

§ 1346(b); Molzof v. United States, 502 U.S. 301, 305 (1992)).

       In Wisconsin, statutes of repose and statutes of limitation are both regarded as

substantive law. See Wenke v. Gehl Co., 2004 WI 103, ¶55, 274 Wis. 2d 220, 682 N.W.2d 405.

Consequently, the court looks to Wisconsin, not federal, law to determine whether




                                              28
Scholz’s action is timely. 3 Feltz v. United States, No. 13-cv-749-wmc, 2017 U.S. Dist. LEXIS

49943, at *4 (W.D. Wis. Mar. 31, 2017). Thus, notwithstanding compliance with the

deadlines contained in the FTCA, a claim against the federal government in Wisconsin

might be barred if it is untimely under Wisconsin’s statutes of limitation and repose. Id.

Consequently, Scholz’s discussion regarding federal law (ECF No. 79 at 6-8) is

inapplicable.

        Wisconsin law requires that any claim for medical malpractice “shall be

commenced within the later of:

        (a) Three years from the date of the injury, or

        (b) One year from the date the injury was discovered or, in the exercise of
        reasonable diligence should have been discovered, except that an action
        may not be commenced under this paragraph more than 5 years from the
        date of the act or omission.

Wis. Stat. § 893.55(1m). The statute “sets two time limits and allows the plaintiff to file so

long as one of them is unexpired.” Forbes v. Stoeckl, 2007 WI App 151, ¶14, 303 Wis. 2d

425, 735 N.W.2d 536.

        The United States argues that Scholz’s claim is untimely because she was

discharged from the Tomah VAMC on March 31, 2011. (ECF No. 58 at 16.) Any allegedly




3The court notes that the United States’ argument has shifted from its motion to dismiss, where it argued
that Scholz’s action was untimely under the FTCA’s two-year statute of limitations. (ECF No. 9 at 8-9.) The
court accepts what the United States’ implicitly concedes with its current argument—its prior argument
was wrong.


                                                    29
negligent action by the Tomah VAMC necessarily occurred by that date. Yet Scholz did

not file this action until August 8, 2016.

       Scholz responds that her “negligent mental health treatment and her resulting

injuries did not end on March 31, 2011. She continued to be jointly treated by Tomah

nurses and outpatient VA providers until January 25, 2012, and her outpatient mental

health care provider Dr. [Edmund] Dy continued to treat her from October 2011 through

March 9, 2017.” (ECF No. 79 at 10.) Thus, she argues, her action is timely under “the

doctrine of continuous negligent treatment” (also referred to as “the continuum of

negligent medical treatment rule”). See Wiegert v. Goldberg, 2004 WI App 28, ¶15, 269 Wis.

2d 695, 676 N.W.2d 522.

       Under the doctrine of continuous negligent treatment, when “negligent acts of

malpractice are continuous, the cause of action is not complete until the last date on which

the malpractice occurred.” Forbes, 2007 WI App 151, ¶5 (citing Tamminen v. Aetna Casualty

and Surety Co., 109 Wis. 2d 536, 327 N.W.2d 55 (1982)). It is only then, on the date of the

last malpractice, that the action accrues. Wiegert, 2004 WI App 28, ¶16 (citing Tamminen,

109 Wis. 2d at 559 (1982)). “Thus, if an action is timely brought with respect to that last

date, the entire course of negligent malpractice is within the court's jurisdiction.” Forbes,

2007 WI App 151, ¶5 (citing Tamminen, 109 Wis. 2d at 559). However, the doctrine of

continuous negligent treatment” requires more than a mere course of treatment; it

requires a course of negligent treatment.” Forbes, 2007 WI App 151, ¶17 (emphasis and



                                             30
quotation marks omitted). Thus, there must be “an initial negligent act … followed by a

chain of negligent medical care related to a single condition.” Wiegert, 2004 WI App 28,

¶14.

       “A plaintiff must show four elements to satisfy the doctrine: (1) a continuum of

care, (2) a continuum of negligent care, (3) that the care is related to a single condition,

and (4) that the precipitating factor in the continuum is the original negligent act.” Forbes,

2007 WI App 151, ¶5. Ultimately, “there is one cause of action ‘if there is only one

grouping of facts falling into a single unit or occurrence as a lay person would view

them.’” Robinson v. Mount Sinai Med. Ctr., 137 Wis. 2d 1, 22, 402 N.W.2d 711, 719 (1987)

(quoting Ewing v. Gen. Motors Corp., 70 Wis. 2d 962, 967, 236 N.W.2d 200, 202 (1975)).

       The doctrine of continuous negligent treatment can involve more than one actor.

Forbes, 2007 WI App 151, ¶7 (citing Robinson, 137 Wis. 2d at 20-21, 402 N.W.2d at 719).

However, the involvement of multiple actors makes “it less reasonable to conclude that

the facts fell within a single ‘unit or occurrence.’” Forbes, 2007 WI App 151, ¶7 (discussing

Westphal v. E.I. du Pont de Nemours & Co., 192 Wis. 2d 347, 531 N.W.2d 386 (Ct. App. 1995)).

       The first question is whether Scholz is alleging her complaint was timely under

the statute of limitation, Wis. Stat. § 893.55(1m)(a), or the statute of repose, Wis. Stat.

§ 893.55(1m)(b). She does not differentiate; she argues her claim is timely under both. (See,

e.g., ECF No. 79 at 15.) However, because she acknowledges that she learned of her claim

from news reports in early 2015, her argument necessarily must be under the statute of



                                             31
limitations. (ECF No. 79 at 6, 8, 15.) Under the statute of repose, she had at most one year

upon learning of her claim in which to file her complaint. Wis. Stat. § 893.55(1m)(b). She

did not file her complaint until roughly 18 months later, on August 8, 2016. Thus, her

claim is not timely under the Wisconsin statute of repose.

       Her action is timely only if the injury was ongoing such that the three-year statute

of limitations, Wis. Stat. § 893.55(1m)(a), did not begin to run until at least August 8, 2013.

The court has carefully scoured Scholz’s brief in response for every statement that might

be fairly read as supporting her contention that the continuous negligent treatment

doctrine applies. The court has identified the following:

          1. “Both experts[, Dr. Lawrence Amsel and Plaintiff’s pharmacist
             expert Dr. Jill Johnson,] identified continuing negligent mental
             health treatment during the period January 2011 through early 2017
             by multiple VA treatment providers. Pl. PMF # 9.” (ECF No. 79 at 3.)

          2. “Like Plaintiff’s expert, Dr. Yohanna expressed expert opinions on
             Plaintiff’s mental health treatment during the continuous period
             from 2008 through April 5, 2017. Pl. PMF # 10.” (ECF No. 79 at 3.)

          3. “Plaintiff received continuous mental health treatment from VA
             psychiatrist Dr. Dy from October 2011 to March 9, 2017. Pl. PMF #
             15.” (ECF No. 79 at 4.)

          4. “Plaintiff’s expert witnesses, Dr. Amsel and Dr. Jill Johnson,
             independently determined that plaintiff’s negligent mental health
             treatment continued after her discharge from the Tomah VAMC
             program.” (ECF No. 79 at 6.)

          5. “Defendant’s first scenario is clearly without merit and fails because
             Plaintiff’s negligent mental health treatment and her resulting
             injuries did not end on March 31, 2011. She continued to be jointly
             treated by Tomah nurses and outpatient VA providers until January


                                              32
   25, 2012, and her outpatient mental health care provider Dr. Dy
   continued to treat her from October 2011 through March 9, 2017. Pl.
   PMF # 15, 16, 17.” (ECF No. 79 at 10.)

6. “Because Plaintiff’s claim includes on-going mental health treatment
   over an extended period of time, Plaintiff’s claim is not barred by the
   one year discovery rule.” (ECF No. 79 at 11.)

7. “In Tamminen v. Aetna Casualty and Surety Company, 109 Wis. 2d 536,
   559, 327 N.W. 2d 55 (1982), the Wisconsin Supreme Court held that
   “a cause of action accrues only when a cause of action is complete,
   and where, as here, it is averred in the affidavits that the negligent
   acts of malpractice were continuous, the cause of action is not
   complete until the last date on which the malpractice occurred.”
   (ECF No. 79 at 12.)

8. “Plaintiff’s expert witnesses, psychiatrist Dr. Lawrence Amsel, and
   pharmacist Jill Johnson, reviewed Plaintiff’s mental health records
   during the period 2008 through early 2017. Both experts concur that
   Plaintiff received continuous negligent mental health treatment
   during this entire period from VA healthcare providers.” (ECF No.
   79 at 13.)

9. “Their expert reports detail 1) plaintiff’s continuum of mental health
   care, 2) a continuum of negligent care, 3) the medical care was related
   to Plaintiff’s mental health treatment, and 4) the precipitating factor
   in the continuum of care was the original negligent treatment at the
   Tomah VAMC. Declaration 2nd Lawrence Amsel, Declaration 2nd
   Jill Johnson.” (ECF No. 79 at 13-14.)

10. “Defendant then knew that Plaintiff’s experts identified continuous
    negligent health treatment during the period January 1, 2011 to April
    2017, the date Plaintiff’s treatment records ended.” (ECF No. 79 at
    14.)

11. “Given the continuum of mental health care provided by the
    Department of Veterans Affairs providers, Plaintiff’s mental health
    claim is not barred by Wisconsin’s 3 year statute of limitations and
    Plaintiff’s entire continuous mental health treatment is within this
    Court’s jurisdiction.” (ECF No. 79 at 14.)


                                  33
          12. “According to Plaintiff’s experts, Dr. Jill Johnson, pharmacist, and
              Dr. Lawrence Amsel, psychiatrist, between 2011 and 2017 Plaintiff’s
              VA mental health providers continued to negligently treat the
              Plaintiff.” (ECF No. 79 at 14.)

          13. “Although Plaintiff’s negligent Tomah treatment during the period
              January 2011 to January 25, 2012 was the initial triggering event, the
              negligent mental health treatment continued beyond the date her
              care was transferred to other outpatient providers. This is because
              the transfer was negligently performed.” (ECF No. 79 at 14-15.)

          14. “At the time she filed her claim on March 2015, Plaintiff was still
              being negligently treated by VA providers.” (ECF No. 79 at 15.)

       The majority of these statements—numbers 4, 6-8, and 10-14 above—are

unsupported by any citation to a proposed finding of fact or other document in the

record. Therefore, the court disregards them. See Burton v. Bd. of Regents, 851 F.3d 690, 695

(7th Cir. 2017) (quoting Greer v. Bd. of Educ., 267 F.3d 723, 727 (7th Cir. 2001)). Statement

number 9 is supported only by the improper declarations discussed above. Having

concluded that the declarations must be stricken, the court likewise disregards it.

       That leaves four statements in Scholz’s brief—the statements in numbers 1, 2, 3,

and 5, above—the supporting evidence for which the court needs to consider to

determine whether it might support Scholz’s argument that the doctrine of continuous

negligent treatment renders timely her malpractice claim regarding her mental health




                                             34
care. She supports these four statements with citations to “Pl. PMF 4 #” 9, 10, 15, 16, 17.

(ECF No. 79 at 3, 4, 10.) The question is whether these five proposed findings of fact

support the doctrine of continuous negligent treatment.

        Proposed finding of fact 9 states:

        After receiving Defendant’s response to Plaintiff’s First Request for
        production of Documents, Plaintiff retained experts to review the records.
        On November 27, 2018 [sic] Plaintiffs’ expert witness disclosures were
        served on Defendant. The disclosures included the reports of Plaintiff’s
        psychiatrist expert Dr. Lawrence Amsel and Plaintiff’s pharmacist expert
        Dr. Jill Johnson that identified continuing negligent treatment based upon
        their review of Plaintiff’s entire medical records from 2008 through the date
        of April 5, 2017. Docket # 65, Exhibit 2; Docket # 66, Ex. 2.

(ECF No. 85, ¶ 9.) ”Docket #65, Exhibit 2” is Dr. Amsel’s expert report (ECF No. 65-2),

and “Docket #66, Ex. 2” is Jill Johnson’s expert report (ECF No. 66-2). The United States

contends that neither report states that Scholz received continuing negligent treatment




4 Scholz does not state what “Pl. PMF” means. The court assumes the abbreviation and acronym stands for
“Plaintiff’s Proposed Material Facts,” but Scholz has not submitted any document with such a title. She
submitted documents entitled “Plaintiff’s Proposed Statement of Facts” (ECF No. 51), “Plaintiff’s Statement
of Stipulated Facts” (ECF No. 56), and “Plaintiff’s Statement of Proposed Material Facts” (ECF No. 85). The
court presumes “Pl. PMF” is intended to refer to “Plaintiff’s Statement of Proposed Material Facts” (ECF
No. 85), which she submitted at the same time she responded to the United States’ motion for summary
judgment. Scholz apparently intended this document as “a statement, consisting of short numbered
paragraphs, of any additional facts that require the denial of summary judgment,” Civ. L.R. 56(b)(2)(B)(ii),
in which case it should have been included in her response to the United States’ proposed findings of fact
and not filed as a separate document. See Civ. L.R. 56(b)(2)(B). The court also notes that the document she
titled “Plaintiff’s Statement of Stipulated Facts” (ECF No. 56) is improper because, contrary to its title, it is
not a stipulation. (See ECF No. 108.) Nor may the court consider the document as proposed findings of fact
because the statements it contains are unsupported by any citations to the record. Therefore, the court
disregards it. The court also disregards “Plaintiff’s Supplemental Proposed Statement of Facts in Support
of Motion for Partial Summary Judgment.” (ECF No. 112). The Rules do not permit the submission of
additional proposed findings of fact in reply.


                                                       35
and, with respect to Jill Johnson, notes that the proposed finding of fact is incorrect

because the last document she reviewed was dated May 29, 2012. (ECF No. 97, ¶ 9.)

       Scholz has not cited any specific opinion in either report, or even any specific

portion of either report, that she contends demonstrates that she received continuous

negligent treatment. It is not the court’s role to scour documents to identify support for a

party’s assertions, much less to speculate as to what it is a party might be relying on; the

party must direct the court to relevant support. See Burton, 851 F.3d at 695 (quoting Greer,

267 F.3d at 727).

       Nonetheless, the court has reviewed the reports. As the United States points out,

Jill Johnson’s report states that she assessed Scholz’s treatment only until May 29, 2012.

Thus, she could not have concluded that Scholz’s negligent treatment continued to

sometime after August 8, 2013—that is, to within the three-year limitations period.

       But more importantly, neither Jill Johnson nor Dr. Amsel state in their respective

reports that Scholz received continuous negligent treatment. At best, their reports might

be read to suggest that Scholz received care over time, some of which was negligent. But

simply receiving treatment, even negligent treatment, over time does not satisfy the

“continuous negligent treatment” doctrine. Rather, the plaintiff must show “that the

precipitating factor in the continuum is the original negligent act,” Forbes, 2007 WI App

151, ¶5. Scholz has not directed the court to anything in either report that would support

such a conclusion, and the court has not identified anything. Absent evidence to support



                                            36
this essential component of the continuous negligent treatment doctrine, these reports do

not support the application of the doctrine.

      Proposed findings of fact 10 and 15 state:

      10. Defendant’s expert witness Dr. Yohanna’s report was disclosed on
      February 15, 2018. Like Plaintiff’s expert, Dr. Yohanna expressed expert
      opinions on the entirety of Plaintiff’s mental health treatment during the
      period 2008 through April 5, 2017. Docket # 47, Exhibit 1.

      ***

      15. Plaintiff receiving [sic] continuing mental health treatment from VA
      psychiatrist Dr. Dy from October 2011 to March 9, 2017. Docket 73, Dy tr.
      60(12) to 61(6); Exhibit 3, Scholz 001677 to 21718.

(ECF No. 85 ¶¶ 10, 15.) ”Docket #47, Exhibit 1,” cited in support of proposed finding of

fact 10, is Dr. Yohanna’ report. “Docket 73, Dy tr. 60(12) to 61(6),” cited in support of

proposed finding of fact 15, is a portion of the transcript from Dr. Dy’s deposition. And

the court has no idea what “Exhibit 3, Scholz 001677 to 21718” refers to or where it is

located in the record, although, based on the numbering cited, it sounds like Scholz is

referring to over 20,000 pages of documents. Of the documents Scholz has properly

identified, at best they show that Scholz received treatment over time. Again, that is not

enough to satisfy the continuous negligent treatment doctrine. Moreover, these two

proposed findings of fact do not even state that the treatment Scholz received was

negligent, much less suggest the other elements of the continuous negligent treatment

doctrine.




                                               37
       Proposed finding of fact 16 states:

       At the time Dr. Dy commenced treating the Plaintiff in October 2011t [sic],
       Plaintiff was also being treated by Tomah CCHT nurses. Plaintiff
       complained to the Tomah nurses about her escalating symptoms and
       deteriorating condition. Dr. Dy never received notice of Plaintiff’s
       complaints and deteriorating condition from the Tomah CHT [sic] nurses.
       Docket 73, Dy tr. 68 (16) to 71(25); Docket 49, Dy tr. 98(18-23).

(ECF No. 85, ¶ 16.) The proposed finding of fact does not state that anyone, whether it be

Dr. Dy or the nurses, was allegedly negligent.

       Even if the court were to liberally construe the proposed finding of fact to presume

that Scholz intended to state that it was negligent for Dr. Dy to not learn of Scholz’s

complaints or for the nurses to not tell Dr. Dy, and Scholz’s complaints continued after

October 2011, the proposed finding of fact would still be insufficient because it does not

suggest that such negligence continued after August 8, 2013, which is necessary to render

Scholz’s complaint timely. See Wis. Stat. § 893.55(1m)(a).

       And finally, even if the court were to look beyond the proposed finding of fact and

consider the portions of Dr. Dy’s deposition testimony that Scholz cites in support, the

conclusion would be no different. In the portions cited, the discussion was of events

occurring in 2011, and specifically that when Dr. Dy first saw Scholz in October of 2011,

he did not know of the complaints of symptoms that Scholz had made to the telehealth

nurses. (ECF No. 49-1 at 5, Tr. 98:18-23; 73-1 at 68-71.)




                                             38
       That leaves only proposed finding of fact 17 as potential factual support for

Scholz’s claim that the continuous negligent treatment doctrine renders her claim timely.

Proposed finding of fact 17 states:

       Dr. Dy was not aware that unsafe medication combinations were prescribed
       for Plaintiff at the Tomah VAMC. Dr. Dy over rode [sic] pharmacy warnings
       as to the drug combinations he prescribed because she “was already on the
       medications”. Dr. Dy did not advise the Plaintiff of the pharmacy warnings.
       Docket 49, Dy tr. 95(14) to 98(17 [sic]

(ECF No. 85, ¶ 17.) But this proposed finding of fact lacks the element essential to

establishing timeliness—temporality. Scholz does not identify when Dr. Dy allegedly

overrode the pharmacy warning or failed to advise Scholz of those warnings. The

portions of Dr. Dy’s deposition that Scholz cited in support of this proposed finding of

fact refers to prescriptions issued in October and December of 2011, and, thus, are outside

the statute of limitations. (ECF No. 49-1 at 4-5, Tr. 95:14 - 98:17.) Consequently, proposed

finding of fact 17, like the others, does not support Scholz’s assertion that her claims

against the Tomah VAMC are timely.

       Because Scholz has not presented evidence that would support the conclusion that

her complaint was timely under the continuous negligent treatment doctrine, the court




                                            39
considers Scholz’s alternative argument that the statute of limitations should be equitably

tolled. (ECF No. 79 at 16-17. 5)

        Scholz’s argument regarding equitable tolling is unclear. She notes that federal

courts have applied equitable tolling “[i]f the government’s negligence caused the

Plaintiff’s mental incapacity to understand the significance of the relevant facts” and if

the “[g]overnment’s active or fraudulent concealment of its role in the injury causing

event may toll the statute of limitations.” (ECF No. 79 at 16.) Although the implication is

that these principles apply to her case, Scholz does not articulate any facts which might

support that conclusion. The only substantive argument Scholz offers is one she presents

“[a]s an alternative.” She contends:

        equitable tolling should be available to the Plaintiff because of the
        government’s actions. The Department of Veterans Affairs knew that
        Plaintiff’s mental health treatment at the Tomah VAMC was below the
        standard of care prior to and at the time of her treatment but withheld its
        investigation from her and withheld her mental health records from her
        attorney when requested in 2013. The Government should not be allowed
        to engage in such deceptive behavior and prevail. Equitable tolling is
        available to rectify this injustice.

(ECF No. 79 at 17.)




5 Scholz cites federal law regarding equitable tolling. (ECF No. 79 at 16.) Although the United States does
not raise the point, it would seem that, because Wisconsin’s statute of limitations is substantive, the court
should look to Wisconsin law when assessing whether equitable tolling applies to evade that statute of
limitations. However, because Scholz’s argument in support of equitable tolling is so lacking, the court
finds it unnecessary to consider this further.


                                                     40
       Scholz fails to support this argument with any citation to the record. Thus, the

court is left to speculate as to what she is talking about. In any event, the court finds

Scholz has failed to demonstrate that equitable tolling should apply. As noted, Scholz

acknowledges she learned of her claim against the Tomah VAMC by at least early 2015.

(ECF No. 79 at 6, 8, 15.) By that time, she had already retained an attorney for a claim

against the VA. Because her claim related primarily to inpatient care she received in 2011,

concern regarding the timeliness of her claim should have been immediately apparent. If

she presumed her claim to be timely under Wisconsin’s statute of repose, she had as much

as a year in which to file her complaint. Because that was ample time to do so, equitable

tolling is not appropriate.

       Therefore, the court will grant the United States’ motion for partial summary

judgment “with respect to Scholz’s claims involving inappropriate treatment and

outpatient medications from the Tomah VAMC” (ECF No. 58 at 1).

4.3 Scholz’s Motion for Summary Judgment

       The court finds that Scholz’s motion for summary judgment requires only minimal

discussion. As discussed above, Scholz’s claims involving allegedly inappropriate

treatment and outpatient medications from the Tomah VAMC are untimely, and

therefore summary judgment in favor of the United States is appropriate. Beyond that,

Scholz’s motion also fails on its merits.




                                            41
       4.1.1. Informed Consent Regarding Mental Health Treatment

       Scholz argues that she is entitled to summary judgment on her claim that she “was

deprived of her basic right to informed consent for her mental health treatment.” (ECF

No. 68 at 7.) But Scholz is not entitled to summary judgment on such a claim for many

reasons, including, not insignificantly, the fact that no such claim is included in her

complaint. Nor did she include the allegation in her administrative claim. In her

complaint and administrative claims, Scholz refers to informed consent only with respect

to her breast reduction surgery. (ECF No. 1, ¶¶ 18, 20, 48.) In fact, even in her motion for

summary judgment (ECF No. 50) she does not refer to a claim regarding a lack of

informed consent for mental health treatment. Rather, she speaks of only one claim,

seeking “judgment on her claim for relief against the Defendant based upon negligent

mental health treatment at the Department of Veterans Affairs.” (ECF No. 50 at 1.) It is

only in her brief in support of her motion that she raises for the first time the issue of

informed consent related to her mental health care.

       The court discussed the issue of exhaustion vis-à-vis the FTCA in a prior decision

dismissing Scholz’s claims of negligent hiring, supervision, or retention. Scholz v. United

States, No. 16-CV-1052, 2017 U.S. Dist. LEXIS 10951, at *7-13 (E.D. Wis. Jan. 25, 2017). The

same analysis and conclusion apply here:

       “[T]he FTCA bars would-be tort plaintiffs from bringing suit against the
       government unless the claimant has previously submitted a claim for
       damages to the offending agency, because Congress wants agencies to have
       an opportunity to settle disputes before defending against litigation in


                                            42
       court.” Smoke Shop, LLC v. United States, 761 F.3d 779, 786 (7th Cir. 2014)
       (citing McNeil v. United States, 508 U.S. 106, 112 & n. 7 (1993)); 28 U.S.C.
       § 2675(a). Although the FTCA’s administrative exhaustion requirement is
       not a jurisdictional prerequisite, it is a “condition precedent to the plaintiff's
       ability to prevail.” Smoke Shop, 761 F.3d at 786 (quoting Kanar v. United
       States, 118 F.3d 527, 530 (7th Cir. 1997)). “A plaintiff's failure to exhaust
       administrative remedies before he brings suit mandates dismissal of the
       claim.” Palay v. United States, 349 F.3d 418, 425 (7th Cir. 2003) (citing McNeil
       v. United States, 508 U.S. 106, 113 (1993)).

Scholz v. United States, No. 16-CV-1052, 2017 U.S. Dist. LEXIS 10951, at *7 (E.D. Wis. Jan.

25, 2017). Having failed to include in her administrative claim a claim for lack of informed

consent for mental health treatment, she cannot include it in her complaint. Perhaps that’s

why she didn’t. She is not entitled to summary judgment on a claim she did not plead.

       4.1.2. Negligence Regarding Mental Health Treatment

       In her brief in support of her motion for summary judgment Scholz recounts the

evidence she believes supports her claim that the mental health care she received was

negligent. (ECF No. 68 at 13-16; see also ECF No. 111 at 12-15.) However, she gives scant

attention to the contrary evidence mustered by the defendant. Scholz has demonstrated,

at best, that a reasonable finder of fact could find that the defendant was negligent. This

falls woefully short of the burden she must sustain to be entitled to summary judgment.

To be entitled to summary judgment she must prove that no reasonable finder of fact

could reach a contrary conclusion. She has failed to do so.

       A “failure to take seriously the summary judgment standard is improper and

sanctionable.” Littler v. Martinez, No. 2:16-cv-00472-JMS-DLP, 2019 U.S. Dist. LEXIS



                                              43
34735, at *8 (S.D. Ind. Mar. 5, 2019) (discussing Malin v. Hospira, Inc., 762 F.3d 552, 564-65

(7th Cir. 2014)). The maxim of “it can’t hurt to ask” does not apply to moving for summary

judgment. See Meeks v. Jewel Cos., 845 F.2d 1421, 1422 (7th Cir. 1988); see also Fed. R. Civ.

P. 11(b)(2). “This approach to summary judgment is … both costly and wasteful.” Malin,

762 F.3d at 564.

       IT IS THEREFORE ORDERED that Scholz’s “Motion to Exclude Expert

Testimony of Defense Experts” (ECF No. 45) is denied.

       IT IS FURTHER ORDERED that Scholz’s Motion for Summary Judgment (ECF

No. 50) is denied.

       IT IS FURTHER ORDERED that the United States’ “Motion for Partial Summary

Judgement” (ECF No. 57) is granted.

       IT IS FURTHER ORDERED that the United States’ “Motion to Strike Plaintiff’s

Expert and To Strike All Plaintiff’s Rebuttal Experts” (ECF No. 64) is granted in part and

denied in part. It is granted with respect to the United States’ request that Noelle Johnson

be prohibited from testifying as an expert. However, the motion is denied with respect to

the United States’ request to strike the rebuttal reports of Jill Johnson and Drs. Larry

Amsel and Tom Pousti.

       IT IS FURTHER ORDERED that the United States’ “Motion to Strike the Second

Declarations of Plaintiff’s Expert Witnesses Jill Johnson and Dr. Lawrence Amsel” (ECF

No. 93) is granted.



                                             44
      IT IS FURTHER ORDERED that the Clerk shall schedule a telephonic conference

to discuss further proceedings.

      Dated at Milwaukee, Wisconsin this 30th day of May, 2019.



                                             _________________________
                                             WILLIAM E. DUFFIN
                                             U.S. Magistrate Judge




                                        45
